Title: From George Washington to Major General John Sullivan, 19 September 1778
From: Washington, George
To: Sullivan, John


          
            Dear sir
            West point 19th Sepr 1778
          
          I had the pleasure of your letter of the 15 Inst. last night and another of the 14 the day before.
          
          
          
          By a resolve of Congress lately passed all horses killed in action are to be paid for by the Quarter Master General on the oath of the party, a sum not exceeding 500 Dollars.
          We have pretty authentic intelligence of Lord Howes return with his squadron to New york—and a large fleet of transports came down the Sound the 16th Inst., which is supposed to be General Gray returning.
          Nothing has been done as yet decisive by the Committee of arrangement with respect to Lee, Henley & Jacksons Regiments but I believe it is the design of the Committee to throw them into one. It is not therefore of immediate necessity to fill up the Commissions till the matter is finally settled.
          The army is in motion to Fredericksburg and its neighbourhood—We shall there be in a more favourable position to give you assistance should the war take an Eastern direction or to take care of ourselves should the enemy meditate an attempt on the main army—or the defences on the North river.
          You will be pleased to give the Counts letters the speediest conveyance. I am &c.
        